        Case 1:17-cv-00174-CRK Document 128                Filed 12/16/20    Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE

                                 )
UNITED STATES,                   )
                                 )
   Plaintiff,                    )
                                 )
   v.                            )                Consol. Court No. 17-00174
                                 )
MAVERICK MARKETING, LLC, ET AL., )
                                 )
   Defendants.                   )
                                 )

                                       STATUS REPORT

       Pursuant to the Court’s Order dated December 9, 2020, plaintiff, the United States,

respectfully submits this Status Report on behalf of the parties.

       On December 15, 2020, the undersigned requested the consent of all parties to this status

report. T. Randolph Ferguson, counsel for AAIC; and Gary Wilson, counsel for State Farm;

Mark Loyd, counsel for defendant Good Times USA, Inc.; Jerry Wiskin, counsel for Hanover

Ins. Co., and Barry Boren on behalf of Maverick and Kebuth, concur with this status report.

Rhonda Anderson, counsel for Gateway and third-party defendants, had not responded as of 5:30

p.m.

       Since our last report of December 8, 2020, the United States has obtained settlement

approval from the deciding official. Despite the parties’ efforts, December 23, 2020, likely will

not allow sufficient time to complete the process of executing agreements and filing the

documents envisioned by the agreements, and thus, a further extension of the stay through the

holidays until January 8, 2021, is warranted.
        Case 1:17-cv-00174-CRK Document 128                 Filed 12/16/20      Page 2 of 2




       Accordingly, we respectfully request that the Court extend the current stay until

January 8, 2021. The parties intend to file a status report apprising the Court of the status of

finalizing settlement on January 5, 2021, if settlement has not been reached.

                                              Respectfully Submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              JEANNE E. DAVIDSON
                                              Director

                                              /s/ CLAUDIA BURKE
                                              Assistant Director

                                              /s/ STEPHEN C. TOSINI
                                              Senior Trial Counsel
                                              Department of Justice
                                              Civil Division
                                              Commercial Litigation Branch
                                              PO Box 480, Ben Franklin Station
                                              Washington, DC 20044
                                              Tel: (202) 616-5196
                                              email: stephen.tosini@usdoj.gov

December 16, 2020                             Attorneys for Plaintiff




                                                  2
